 1
 2
 3
 4
 5                                                          JS-6
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   ESTATE OF ATHONY SODERBERG; CASE NO. CV18-03861 FMO (JPRx)
     and SHIRLEY SODERBERG, an   Hon. Fernando M. Olguin, Ctrm. 6D, 6th Fl.
11   individual,                 Hon. Mag. Jean P. Rosenbluth, Ctrm. 690, 6th Fl.
12
                 Plaintiff,                  ORDER RE: STIPULATION [129] OF
13                                           DISMISSAL OF ENTIRE ACTION
           vs.                               WITH PREJUDICE
14
     CITY OF LOS ANGELES, a public
15   entity; JOSEPH GOOSBY, an
     individual;
16   DAVID KEORTGE, an individual;
     JUAN FLORES, an individual;
17   ROBERT GALLEGOS, an individual;
     JONATHAN PULTZ, an individual;
18   MARIO RIOS, an individual;
     JERRY FRITZ, an individual;
19   BILLY LEE, an individual;
     CLIFF CHU, an individual;
20   CANAAN BODELL, an individual;
     GREGORY MARTIN, an individual;
21   MICHAEL MESSENGER, an
     individual; JEREMY ESCAMILLA,
22   an individual; and DOES 1 through
     50, inclusive,
23
                 Defendants.
24
25
26       Based on the stipulation of the parties and GOOD CAUSE appearing therefore, IT
27 IS HEREBY ORDERED that the above-entitled action against all Defendants, including
28 CITY OF LOS ANGELES, JOSEPH GOOSBY, DAVID KEORTGE, JUAN


                                             1
1 FLORES, ROBERT GALLEGOS, JONATHAN PULTZ, MARIO RIOS, JERRY
2 FRITZ, BILLY LEE, CLIFF CHU, CANAAN BODELL, GREGORY MARTIN,
3 MICHAEL MESSENGER and JEREMY ESCAMILLA, is dismissed, with prejudice,
4 in its entirety. Each party to bear their own costs and fees. This dismissal does not
5 constitute an adjudication on the merits.
6
7 IT IS SO ORDERED.
8
9 Dated May 21, 2021          By: _______________/s/____________________________
                                  HONORABLE FERNANDO M. OLGUIN
10                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
